Just compensation. In this case, judgment was entered as follows:
JUDGMENT
■ This case comes before the court on a stipulation of the parties filed on March 2, 1954, signed on behalf of plaintiff by its attorneys of record, on behalf of the intervening plaintiff by Assistant Attorney General Dallas S. Downsend and *774on behalf of the defendant by Assistant Attorney General Warren E. Burger, in which it is stated that written offers were submitted by plaintiff and plaintiff-in-intervention to the Attorney General and duly accepted on behalf of the defendant wherein the parties agreed that the value of the vessel Odenwald for the purpose of just compensation is $274,494.61 and that (1) plaintiff-in-intervention is ehtitled to the sum of $150,000 in full satisfaction of all claims alleged in the petition in intervention; (2) defendant is entitled to the sum of $74,494.61 in full satisfaction of its counterclaim herein, and (3) that plaintiff is entitled to the sum of $50,000 in full satisfaction of its claims against defendant under the mortgage and maritime lien as set out in the petition while reserving to plaintiff its rights against the mortgagor or mortgagors of the vessel Odenwald. ;
Now, Thekeeoke, It Is Ordered this fifth day of May, 1954, that the value of the vessel Odenwald for the purpose of just compensation is found to be two hundred seventy-four thousand four hundred ninety-four dollars and- sixty-one cents ($274,494.61), and
It Is Further Ordered that judgment be and hereby is entered providing fifty thousand dollars ($50,000) of said amount be awarded to the plaintiff Schweizerischer Bank-verein, otherwise known as Swiss Bank Corporation in full satisfaction of plaintiff’s claims upon both the defendant, United States, and the plaintiff-in-intervention which are founded on the mortgage and maritime lien on the vessel Odenwald which is described and set forth in the’petition herein, or founded on the debt secured thereby, as well as all claims relating to said mortgage or the debt, secured thereby under the Act of June 6, 1941, 55 Stat. 242, as amended, the Act of June 29,1936, 49 Stat. 2015, as amended or the Trading with the Enemy Act, as amended, but nothing herein is to be construed as in any way limiting plaintiff .Swiss Bank Corporation’s rights against the mortgagor or mortgagors of the vessel Odenwald, and'
It Is Further Ordered that judgment be and hereby is entered providing that Herbert Brownell, Jr., Attorney General, as successor to the Alien Property Custodian, plaintiff-in-intervention be.awarded one hundred fifty thousand dollars ($150,000) of said amount in full satisfaction for'all claims alleged in the petition in intervention, and -
It Is Further Ordered that judgment be and hereby is entered awarding the sum of seventy-four thousand four hundred ninety-four dollars and sixty-one cents ($74,494.61) of said amount to the defendant, United States, in full satisfaction of defendant’s counterclaim herein.